Citation Nr: 1724175	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-07 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent prior to May 8, 2013, and in excess of 10 percent as of May 8, 2013, for lumbar strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Army National Guard from January 2002 to May 2002, August 2004 to January 2006, and July 2006 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's lumbar strain to 10 percent effective May 8, 2013.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.

In September 2016, the Veteran presented sworn testimony during a video conference hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.



REMAND

At her September 2016 Board hearing, the Veteran identified private and VA treatment records that are potentially relevant to her claims but have not been obtained.  Specifically, she indicated that she had frequent treatment at the VA outpatient clinic (VA OPC) in Lubbock since 2013, weekly private chiropractic appointments, and a scheduled appointment with a VA in November 2016.  With the exception of a single MRI report, the claims file is negative for any private treatment records.  Additionally, the most recent VA treatment records are dated in 2011.  The claims must be remanded to obtain these outstanding VA treatment records and to give the Veteran an opportunity to submit a release of information for the identified private treatment records.

The Veteran also testified at her Board hearing that her low back and bilateral foot disabilities had worsened since her most recent VA examination in May 2013.  Significantly, she reported that her back pain now radiated into her right thigh and that she had throbbing pain in her ankles.  Neither of these symptoms was present at the time of the last VA examination.  As it has been over four years since the Veteran's low back and feet have been examined and the case is being remanded, the Board finds that new examinations are also warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records relating to the eyes from the Lubbock VA OPC and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  The Board is particularly interested in any treatment records relating to a November 2016 podiatry appointment.

2.  Contact the Veteran and ask her to provide a signed release of information for any outstanding treatment records relating to her claimed disabilities on appeal.  The Board is particularly interested in records from her weekly chiropractic treatment.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  

3.  Thereafter, schedule the Veteran for a VA examination(s) with an appropriate examiner(s) to determine the current severity of her service-connected low back and bilateral foot disabilities.  

The claims folder must be made available to the examiner(s) for review in connection with the examination(s).  The examination reports must reflect that such a review was conducted.  

With regard to the low back disability, the examiner should describe all symptomatology due to the Veteran's service-connected low back disability, including any associated neurological impairments.  All necessary testing must be performed.  

With regard to the bilateral plantar fasciitis, the examiner should describe any symptomatology due to the Veteran's service-connected bilateral foot disability.  All necessary testing must be performed.

The examiner(s) must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner(s) is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain and/or no limitation of function, such facts must be noted in the report.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination(s) should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.

4.  After completing the above actions, the Veteran's claims for increased initial ratings for the low back and bilateral feet should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




